Citation Nr: 1342911	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  12-17 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to higher than a 60 percent benefit level for educational assistance benefits under provisions of the Post-9/11 GI Bill.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to May 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, related to the Veteran's entitlement to benefits for an approved program of education or training under the Post-9/11 GI Bill.  The Veteran has challenged the percentage of benefits payable to him.


REMAND

In the Veteran's May 2012 substantive appeal, he indicated that he wished to have a hearing before the Board via live videoconference at the RO.  The RO has not yet scheduled this hearing.  Inasmuch as videoconference hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing.  

Accordingly, the case is REMANDED to the RO in St. Petersburg, Florida for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

